Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance:
Claims 1-7 are distinguishable over the prior art of record.  The prior art does not disclose or reasonably suggest, in combination with the other claimed elements, at least a central device comprising a path determiner that is configured to determine an information transmission path between the vehicles for consolidating information in a vehicle that performs the wireless communication with the terrestrial communication device out of the vehicles based on at least operating information on the vehicles and a central communicator that is configured to transmit and receive predetermined information including the information transmission path to and from a vehicle present in a first communication available range of a terrestrial communication device via the terrestrial communication device.  
Chazel et al. (US 2011/0222426) appears to be the most relevant prior art in which a guided vehicle operating on a route determines communication paths between the guided vehicle and communication terminals arranged along the route and/or other guided vehicles operating on the same or different routes (Figs. 1A-C, 2, 3).  It appears the guided vehicle itself determines the communication path based on signal quality as well as masking caused by a nearby train which attenuates communications [0044-0048].  Paragraph [0036] refers to a “ground network”, but does not provide any details of a central device and the features noted above or appear to address consolidation of information by a vehicle of the plurality of vehicles which performs the wireless communication to the terrestrial communication device.

2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661